Citation Nr: 1202629	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an earlier effective date than July 29, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an earlier effective date than July 29, 2004, for the grant of Dependents Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A Central Office Board hearing was held in November 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In December 2010, the Board granted an earlier effective date than July 29, 2004, for a grant of service connection for a lumbosacral spine disability and denied both of the currently appealed claims.  Both the Veteran and VA's Office of General Counsel appealed to the U.S. Court of Appeals for Veterans Claims by filing a Joint Motion for Partial Remand ("Joint Motion") in August 2011.  Later in August 2011, the Court granted the Joint Motion and vacated and remanded the Board's December 2010 decision to the extent that it denied an earlier effective date than July 29, 2004, for the grant of a TDIU and for the grant of DEA benefits.

The issues of whether there was clear and unmistakable error (CUE) in an August 16, 1993, rating decision which denied the Veteran's claim of entitlement to non-service-connected disability pension benefits, including on an extraschedular basis, and entitlement to an earlier effective date than July 29, 2004, for the grant of permanent incapacity for self-support for the Veteran's daughter have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran testified in November 2010 that he wanted to file both of these claims at the RO.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's informal claim for a TDIU was date-stamped as received by the RO on July 29, 2004, along with copies of certain of his Social Security Administration (SSA) records.

2.  The Veteran's complete SSA records were date-stamped as received by the RO on October 17, 2005.

3.  The Veteran's VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Unemployability," was date-stamped as received by the RO on October 31, 2005.

4.  In a rating decision dated on September 29, 2006, and issued to the Veteran and his service representative on October 6, 2006, the RO granted entitlement to a TDIU and to DEA benefits, each effective July 29, 2004.

5.  Service connection currently is in effect only for bilateral spondylosis at L5 with residual degenerative intervertebral disc syndrome of the lower lumbar segments and spinal stenosis with radicular irritation into the left lower extremity ("lumbosacral spine disability"), evaluated as 60 percent disabling effective July 29, 2004.

6.  The Veteran has not consistently reported when he became too disabled to work as a result of his service-connected lumbosacral spine disability.

7.  A claim for a TDIU was not reasonably raised by the evidence of record prior to July 29, 2004.

8.  The competent evidence shows that the Veteran was not entitled to DEA benefits prior to July 29, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than July 29, 2004, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 3.400, 4.16 (2011).

2.  The criteria for an earlier effective date than July 29, 2004, for the grant of DEA benefits have not been met.  38 U.S.C.A. §§ 1310, 3500, 3501, 3510, 3512, 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.1(q), 3.31, 3.105(a), 3.151(a), 3.312, 3.807, 3.400, 4.16, 21.3020, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claims for TDIU and for DEA benefits are "downstream" elements of the RO's grant of these claims in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In October 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  This letter also noted other types of evidence the Veteran could submit in support of his claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in March 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than July 29, 2004, for the grant of a TDIU or for the grant of DEA benefits.  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice as to what is required to substantiate the Veteran's claims was issued in October 2005 prior to the currently appealed rating decision issued in October 2006.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claims on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that he is entitled to an earlier effective date than July 29, 2004, for the grant of a TDIU and for the grant of DEA benefits.  He essentially contends that, because he has pursued claims for VA compensation since at least 1995, he is entitled to an earlier effective date of 1995 for TDIU and for DEA benefits.  He alternatively contends that, because he last was able to work in 1992 before his service-connected lumbosacral spine disability prevented him from continuing to work and totally disabled him, he is entitled to an earlier effective date of 1992 for TDIU and DEA benefits.

A claim for a TDIU is a claim for an increased rating. See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

A Veteran may be awarded a TDIU rating upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities or his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.

For the purposes of educational assistance under 38 U.S.C.A. Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807(a), 21.3021 (2011).

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For claims of entitlement to service connection the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2011).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date than July 29, 2004, for the grant of DEA benefits.  The precise effective date for an award of DEA benefits to which the Veteran feels he is entitled is not clear from a review of his lay statements and Board hearing testimony.  He has asserted that he is entitled to an earlier effective date of 1995 for DEA benefits because he has pursued this claim since that time.  The Veteran also has asserted that, because SSA found him to be unemployable and totally disabled as of January 1, 2002, due to several disabilities, including a lumbosacral spine disability, he is entitled to an earlier effective date of January 1, 2002, for the grant of DEA benefits.  The Board observes initially that it is not bound by any determination by SSA, including the date that the Veteran's disability allegedly began, the date that he allegedly became too disabled to work, or the date that he allegedly became totally disabled.  The Board also observes that the Veteran's SSA records consist largely of his VA outpatient treatment records and examination reports.

The Board also finds that the preponderance of the evidence is against the Veteran's claims for an earlier effective date than July 29, 2004, for the grant of a TDIU.  As with the Veteran's earlier effective date claim for DEA benefits, the Board notes initially that the precise effective date sought by the Veteran for an award of a TDIU is not clear from a review of his lay statements and Board hearing testimony.  He has asserted that he is entitled to an earlier effective date of 1995 for a TDIU because he has pursued this claim since that time.  He also has asserted that he is entitled to an earlier effective date of 1992 for a TDIU because he has been unable to work and has been totally disabled since that time solely as a result of his service-connected lumbosacral spine disability.  The Veteran contends further that, because SSA has found him to be unemployable and totally disabled as of January 1, 2002, due to several disabilities, including a lumbosacral spine disability, he is entitled to an earlier effective date of January 1, 2002, for the grant of a TDIU.  The Board again observes that it is not bound by any determination by SSA, including the date that the Veteran's disability allegedly began, the date that he allegedly became too disabled to work, or the date that he allegedly became totally disabled.

The Veteran filed his original service connection claim for a back disability on a VA Form 21-526 which was date-stamped as received by the RO on January 29, 1993.  The Veteran reported on this form that he had been self-employed as a tree surgeon from 1986 to 1992 and had not worked since December 1, 1992.

The Board observes in this regard that the Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits; rather, a request for TDIU involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In Comer v. Peake, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  See Comer, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a TDIU rating as part of an initial claim for benefits either when the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.  Both parties argued in the August 2011 Joint Motion filed in this case that, in its December 2010 decision, the Board had focused its analysis of the Veteran's earlier effective date claim for a TDIU inappropriately on the date that the Veteran had filed a formal or informal TDIU claim without citing or discussing Rice and Comer.  See Joint Motion dated August 16, 2011, at pp. 3-4.  Accordingly, and because it is bound by the Court's October 2011 Order granting the Joint Motion, the Board will review the evidence of record in light of Rice and Comer in order to determine whether, if the requirements for TDIU are met from December 1992 (the earliest date that the Veteran alleges he became unemployable), TDIU can be granted as of that date.

A review of the Veteran's VA outpatient treatment records date-stamped as received by the RO on September 16, 1993, shows that, in January 1987, it was noted that he "has been out of work since April 1986 due to arthritis of the knees."  It also was noted that, prior to April 1986, the Veteran "[h]ad worked as a tree trimmer and was no longer able to do the work."  The Veteran reported that he was on unemployment compensation and was advised on how to apply for New York state vocational rehabilitation benefits.

In February 1987, the Veteran reported that he was a "former tree trimmer" and had been "[r]eleased from work because of knee pain."

In a rating decision dated on January 7, 1995, and issued to the Veteran and his service representative on January 20, 1995, the RO denied the Veteran's service connection claim for a back disability (which it characterized as a back injury).

On July 29, 2004, the Veteran submitted a copy of SSA's administrative decision granting him SSA disability benefits.  He also attached a signed VA Form 21-4138 in which he requested that his previously denied service connection claim for a back disability be reopened.  A review of the Veteran's SSA administrative decision shows that SSA found that the Veteran's disability began on January 1, 2002, and he had not engaged in "substantial gainful activity" since that date.  SSA also found that the Veteran had multiple "severe" disabilities, including a back disability.  SSA further found that the Veteran's "assertions concerning his inability to work are credible."  SSA finally found that the Veteran was limited to sedentary work and was "unable to perform the requirements of his past relevant work."  The RO interpreted the Veteran's July 29, 2004, VA Form 21-4138 and the attached SSA disability benefits decision as an informal TDIU claim.

In a rating decision dated on December 18, 2004, and issued to the Veteran and his service representative on December 20, 2004, the RO reopened and denied his service connection claim for a back disability on the merits.  The Veteran disagreed with this decision in a statement that was date-stamped as received by the RO on July 6, 2005.

A review of the Veteran's complete SSA records, date-stamped as received by the RO on October 17, 2005, shows that he was awarded SSA disability benefits for a back disorder and arthritis.  As noted, the Veteran's SSA records consist largely of his VA outpatient treatment records and examination reports.  A review of the Veteran's SSA records shows that, on VA outpatient treatment in November 2002, his complaints included a several year history of progressive pain at the metacarpophalangeal (MCP) joint of the right thumb and a low back ache.  He reported that "he works as a tree fellar and is doing heavy work [] which he has done for the past 30 years."  This statement directly conflicts with the Veteran's allegations that he has been unemployed since at 1986 or 1992.  The Veteran also reported in November 2002 that "[h]e has gotten to the point where he has difficulty turning his chain saw on and off and also difficulty manipulating the saw with the right hand."  He stated that he would be unable to do his job without taking ibuprofen 800 mg 3 times a day.  The Veteran's SSA records also show that, on private outpatient physical therapy in January 2004, he complained of pain in the right lower back after slipping while lifting his grandchild in December 2003.

The Veteran's formal TDIU claim was contained on a VA Form 21-8940, "Veteran's Application For Increased Compensation Based On Unemployability," which was date-stamped as received by the RO on October 31, 2005.  The Veteran stated on this form that he had been self-employed as a tree surgeon from 1986 to December 1, 1992, had last worked full-time on that date, and became too disabled to work on that date.  This statement is in direct conflict with the Veteran's prior statements that he had been unemployed since at least 1986 and that he continued working as a tree surgeon at least as of November 2002 (when he reported that he had been working in this job for 30 years).  The Veteran also stated on his October 2005 VA Form 21-8940 that his disability (which he identified as a "back injury") had affected his full-time employment from 1986 to 1992.  He stated further that his back injury prevented him from securing or following any substantially gainful occupation, he had left his left job/self-employment because of his back injury, and he had not tried to obtain employment since becoming too disabled to work.

On VA examination in November 2005, the Veteran complained of low back pain which radiated in to both legs.  He also reported that his low back pain had been "chronic throughout the years."  He used a cane for assistance in ambulation and "has definite limitations on walking."  He was unable to do any lifting, pushing, or pulling.  He could stand "only for a few minutes before he experiences the back pain."  He was unable to kneel, squat, or stoop.  Sitting and car travel also was limited markedly due to back pain.  He had difficulty sleeping, was unable to manage stairs without experiencing back pain, and bending at the waist was very painful.  He managed his personal hygiene without assistance.  The Veteran experienced 1 incapacitating episode of backache in the previous year which lasted for a few days.  He claimed he had stopped working in 1986 due to his back condition.  Following physical examination of the Veteran, the VA examiner concluded that it was at least as likely as not that the Veteran's lumbosacral spine disability was related to an in-service low back injury.

On VA examination in September 2006, the Veteran stated that his back condition "is basically unchanged."  He reported that he had worked as a tree surgeon "but he is currently off [work and] on Social Security Disability."  He had not worked since 2002.  This statement is in direct conflict with the Veteran's prior statements that he had been unable to work since 1986 or 1992.  Following physical examination of the Veteran, the VA examiner reiterated his prior November 2005 opinion concerning the contended causal relationship between the Veteran's lumbosacral spine disability and active service.

In the currently appealed rating decision dated on September 29, 2006, and issued to the Veteran and his service representative on October 6, 2006, the RO granted the Veteran's service connection claim for a lumbosacral spine disability, assigning a 60 percent rating effective July 29, 2004.  The RO also granted claims for a TDIU and for DEA benefits effective July 29, 2004.  The RO determined that July 29, 2004, was the appropriate effective date for TDIU and DEA benefits because that was the date that these claims were received by VA.  

In statements on a signed VA Form 21-4138 which was dated on November 17, 2006, and date-stamped as received by the RO on November 22, 2006, the Veteran contended that the appropriate effective date for his TDIU claim and for DEA benefits should be January 7, 1995, because that was the date that his original service connection claim for a back disability had been denied by VA.

In statements on a signed VA Form 9 (substantive appeal) which was dated on June 14, 2007, and date-stamped as received by the RO on June 18, 2007, the Veteran again contended that the appropriate effective date for his claims should be January 7, 1995.  He also contended that the evidence "clearly show[s] my injury from service in 1987."  These assertions regarding the date of his unemployability are in conflict with the Veteran's earlier statements that he had worked as a tree surgeon doing heavy work for 30 years (as of November 2002) and/or had become unemployable as of 1986, 1992, or 2002.  The Veteran contended further on his June 2007 VA Form 9 that he never had received a copy of the January 1995 rating decision.

The Veteran testified at his November 2010 Board hearing that he had been laid off from his job in 1985 or 1986 because of a back injury.  See Board hearing transcript dated November 2, 2010, at pp. 7-8.  This testimony is in direct conflict with the Veteran's earlier statements that he had become unemployable as of 1986, 1992, or 2002, and/or that he continued to perform heavy work in November 2002 after spending 30 years as a tree surgeon.  The Veteran also testified in November 2010 that he first had applied for a TDIU and for DEA benefits in 1995.  Id., at pp. 9.  He testified further that he had not contacted VA between 1995 and when he filed his most recent claims in 2004.  Id., at pp. 12-13.

In its December 2010 decision, the Board assigned an earlier effective date of January 2, 1993, for the grant of service connection for a lumbosacral spine disability.  As noted in the Introduction, this part of the Board's December 2010 decision was not challenged in the August 2011 Joint Motion.

In a rating decision dated on January 5, 2011, and issued to the Veteran and his service representative on January 24, 2011, the RO implemented the Board's December 2010 decision and assigned an earlier effective date of January 29, 1993, for the grant of service connection for a lumbosacral spine disability.  The RO also assigned a 60 percent rating for this disability effective July 29, 2004.

The Board acknowledges the Veteran's lay assertions and Board hearing testimony that he is entitled to an earlier effective date than July 29, 2004, for the grant of a TDIU and for the grant of DEA benefits.  Service connection is in effect only for a lumbosacral spine disability, evaluated as zero percent disabling effective January 29, 1993, 20 percent disabling effective February 10, 2003, and as 60 percent disabling effective July 29, 2004.  The Veteran's current combined disability evaluation for compensation is 60 percent effective July 29, 2004; prior to that date, the Veteran was not entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  The Board finds it especially significant that the Veteran has not consistently reported when he was unable to work solely as a result of his service-connected lumbosacral spine disability.  He initially reported on his January 1993 VA Form 21-526 that he had not worked since December 1, 1992.  VA outpatient treatment records received in September 1993 show that he had reported in January 1987 that he had not worked since April 1986.  The Veteran's SSA records show that he reported in November 2002 that he still was working and had worked as a tree surgeon for 30 years although he reported difficulty turning and manipulating a chain saw due to right thumb problems (and not due to his service-connected lumbosacral spine disability).  The Veteran reported on his formal TDIU claim (VA Form 21-8940) submitted in October 2005 that he had not worked since December 1, 1992.  On VA examination in November 2005, approximately 1 month later, he reported that he had stopped working in 1986.  On VA examination in September 2006, however, the Veteran reported that he had stopped working in 2002.  Finally, the Veteran testified in November 2010 that he had been laid off from his job either in 1985 or 1986.  The Veteran's inconsistencies in reporting when he became too disabled to work as a result of his service-connected lumbosacral spine disability seriously undermine the credibility of his lay assertions and Board hearing testimony as to the appropriate effective date for the grant of a TDIU and for the grant of DEA benefits.  He is consistently inaccurate in reporting the date that he became unemployable.  Thus, the Board finds that the Veteran's statements regarding the date that he became unemployable lack credibility and cannot be used to establish an effective date for TDIU or for DEA benefits.   

Although the evidence (in this case, the Veteran's SSA records and VA outpatient treatment records and examination reports) indicates that SSA concluded that the Veteran was unemployable and totally disabled due to a lumbosacral spine disability as of January 1, 2002, the Board reiterates that it is not bound by any of SSA's findings.  The Board also disagrees respectfully with SSA's findings that the Veteran was unemployable and totally disabled as a result of a lumbosacral spine disability effective January 1, 2002.  The evidence of record shows that the Veteran reported in January 1993 that he had been unable to work since December 1, 1992; as noted, this self-serving assertion is inherently incredible in light of the competent evidence (in this case, VA treatment records) demonstrating that the Veteran still was employed full-time as a tree surgeon as late as November 2002.  It is unclear why or how SSA determined that the Veteran was unemployable and totally disabled due to a lumbosacral spine disability in January 2002 when he reported in November 2002 (approximately 11 months later) that he still was employed full-time as a tree surgeon "and is doing heavy work which he has done for the past 30 years."  He stated in November 2002 that he would be unable to do his job without taking ibuprofen 800 mg 3 times a day.  His reported difficulties at work also were related to non-service-connected right thumb pain.  The Board finds that the Veteran's November 2002 report concerning his continuing full-time employment as a tree surgeon persuasively suggests that he was not, in fact, unemployable or totally disabled due to a service-connected disability as of that date.  This report suggests instead that the Veteran's difficulty with employment was related to non-service-connected right thumb problems.  The Board also finds that the evidence suggests that, prior to July 29, 2004, the Veteran's difficulty in securing and maintaining substantially gainful employment was related to his non-service-connected knee arthritis and associated pain (as seen on VA outpatient treatment records dated in 1987).  

As the medical record and lay evidence dated prior to July 29, 2004, do not credibly show the Veteran was unemployable due to his service-connected back disability, the Board must look to the date that it can be determined that he was unemployable due to his service-connected back disability.  In other words, the Board must determine the date that the evidence of record reasonably raised a TDIU claim.  See Rice, 22 Vet. App. at 447, and Comer, 552 F.3d at 1362.  As noted previously, the record first shows that the Veteran was unemployable due to his service-connected back disability when he was examined by VA in November 2005 and September 2006.  At that time, he had trouble walking, sitting, bending, or lifting without demonstrable pain.  His range of motion and strength were diminished by pain.  It is clear in this case that the Veteran has been disabled since at least November 2005.  There is no evidence in the claims file that he was unemployable solely due to his service-connected back disability prior to November 2005.  By contrast, the Veteran has asserted that he was unemployable and totally disabled due to his service-connected lumbosacral spine disability at least since December 1992.  

A review of the claims file shows that the evidence supporting the Veteran's entitlement to a TDIU was received by VA after July 29, 2004.  The July 29, 2004, effective date for a TDIU was selected by the RO because this is when it identified what it believed to be the Veteran's informal TDIU claim.  As the RO essentially concluded in the currently appealed rating decision issued in October 2006, the Veteran first became eligible for a TDIU on July 29, 2004, the date that a 60 percent rating was assigned for his service-connected lumbosacral spine disability.  While the Board disagrees with this conclusion because the earliest evidence of unemployability was recorded in the November 2005 VA examination, it will not change the July 29, 2004, effective date for a TDIU because that effective date was based on the RO's mistaken belief that an informal TDIU claim had been filed by the Veteran on that date.   

The Board acknowledges that the Veteran reported on his January 1993 VA Form 21-526 that he had not worked since December 1, 1992; however, service connection was not in effect for any disabilities at that time.  As noted above, there is no credible evidence of unemployability until July 29, 2004, suggesting that a TDIU claim was not reasonably raised by the record prior to that date.  Id.  It also is not reasonable to infer a claim for DEA benefits based solely on what the Veteran reported on his January 1993 VA From 21-526, especially in light of his inconsistencies in reporting the date that he became too disabled to work as a result of his service-connected lumbosacral spine disability (as discussed above).  In other words, there was no RO error in not inferring a claim for DEA benefits based on the Veteran's statements regarding the date that he allegedly became unemployable and totally disabled on his January 1993 VA Form 21-526.   The competent evidence also does not support inferring a claim for DEA benefits at any time prior to July 29, 2004.  Accordingly, the Board finds that this case is distinguishable from the earlier effective date claim for the grant of service connection for a lumbosacral spine disability that it adjudicated in December 2010 (which was not disturbed by the Joint Motion).

The Board observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2010).  As noted above, the Court has held that the effective date for TDIU claims is the later of the date of receipt of the claim or the date entitlement arose.  See Hurd, 13 Vet. App. at 449, and Norris, 12 Vet. App. at 413.  In granting the Joint Motion, the Court essentially has determined in this case that VA received the Veteran's informal TDIU claim in 1993, which is more than one year after his separation from service.  It is undisputed that service connection is in effect only for a lumbosacral spine disability evaluated as 60 percent disabling effective July 29, 2004.  Prior to July 29, 2004, the Veteran was not entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  The competent evidence also does not indicate that the Veteran was unemployable solely as a result of his service-connected lumbosacral spine disability prior to 2006, particularly in light of the Veteran's inability to consistently report the date that he became too disabled to work as a result of this disability.  The evidence does not suggest that the Veteran was permanently and totally disabled due to his service-connected lumbosacral spine disability prior to July 29, 2004, such that an earlier effective date for DEA benefits is warranted.  A TDIU claim also was not reasonably raised by a review of the evidence of record dated prior to July 29, 2004, such that an earlier effective date for the Veteran's TDIU is warranted.  See Rice, 22 Vet. App. at 447, and Comer, 552 F.3d at 1362.  As the RO noted in the currently appealed October 2006 rating decision, VA examinations in November 2005 and in September 2006 suggest that the Veteran's service-connected lumbosacral spine disability is permanent, totally disabling, and static.  The Veteran's lay statements on his July 29, 2004, VA Form 21-4138 may be considered in analyzing his earlier effective date claim for a TDIU as they were supported by subsequent VA examination in November 2005.  All of this evidence was received by the RO after July 29, 2004, the date that the Veteran was awarded a TDIU and DEA benefits.  The Veteran finally has not identified or submitted any evidence demonstrating his entitlement to an effective date earlier than July 29, 2004, for an award of TDIU or DEA benefits.  Accordingly, the Board finds that the criteria for assigning an effective date earlier than July 29, 2004, for an award of TDIU or DEA benefits are not met.


ORDER

Entitlement to an earlier effective date than July 29, 2004, for the grant of a TDIU is denied.

Entitlement to an earlier effective date than July 29, 2004, for the grant of DEA benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


